Citation Nr: 1309439	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1954 to February 1957. The Veteran was also a member of the Tennessee Air National Guard, reportedly from 1965 to 1966 and from 1974 to 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a May 2011 rating decision by the VA RO in St. Petersburg, Florida. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  


The Board has broadened the appealed psychiatric disability claim to include service connection for a psychiatric disorders other than PTSD, based on a judicial precedent holding that a claim for service connection for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for service connection for the other psychiatric disabilities as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).


REMAND

The Veteran was afforded a VA examination in May 2011 in response to his PTSD claim.  The Veteran at that examination provided details of three stressor events which he experienced as a medic while stationed in Korea during the Korean Conflict.  However, the Veteran related a feeling of sadness from these events, rather than one of "intense fear, helplessness, or horror," which latter reactions the  examiner noted would be indicative of PTSD.  The examiner concluded that the Veteran did not have PTSD related to in-service stressors.  The examiner did diagnose depression, not otherwise specified (NOS), and anxiety, NOS, but asserted that it would be, "mere speculation to opine as to whether or not the [V]eteran's Axis I diagnoses of Anxiety NOS and Depression NOS are related to the Veteran's fear of in-service hostile military or terrorist activity."

The Board notes that the examiner did not answer questions required for VA to adjudicate service connection questions where the claimed psychiatric disabilities are not PTSD.  The examiner should have addressed, separately for each disorder, whether it was at least as likely as not that the Veteran's anxiety disorder and depression developed in service or were otherwise causally related to service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).  Because of the inadequacy of the opinions provided by the VA examiner, a further VA psychiatric examination is required to address the Veteran's PTSD/psychiatric disorder claim.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2008).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board believes that an additional VA examination by a different examiner is in order rather than merely an addendum opinion, in order to avoid the possibility of pre-judgment on the part of the examiner.  The May 2011 VA examiner did helpfully point out several events or experiences post-service that may have impacted the Veteran  psychologically, presenting the possibility of intercurrent causes of the Veteran's diagnosed depression and anxiety disorder.  However, the Board cannot make its own medical judgment, and must turn to medical examiners to address appropriately medical questions raised, such as those of etiology of the diagnosed psychiatric disorders in this case, to inform its adjudicative determinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

At the May 2011 examination the Veteran recounted three in-service experiences which the examiner considered as possible stressors to support a PTSD diagnosis.  However, he recounted a different experience in his September 2010 stressor statement, of encountering a fellow soldier who had had his foot blown off by a land mine, which the Veteran reported "scared the hell out of me."  He reported that this occurred when he had been in-country approximately one month.  This reaction of intense fear differs from that of sadness that the Veteran recounted with respect to the other incidents which he reported to the May 2011 examiner.  The examiner did not note this additional reported incident.  Upon remand examination, the examiner must consider all the reported stressors, and address again whether PTSD is present due to in-service stressors.  

Additionally, in his testimony the Veteran made reference to private treatment for his psychiatric difficulties as well as for his knees.  However, records of these treatments have yet to be requested or associated with the claims file.  These records should be additionally requested upon remand.  

Regarding the Veteran's claimed bilateral knee disorder, the Veteran testified at his February 2013 hearing that he injured both knees performing a training jump in the 82nd Airborne Jump school, with the right knee then injured more than the left, so that for a time in service he was limping due to the right knee.  He additionally testified that he has had persistent pain in his knees since service.  The Veteran made similar assertions in a written statement submitted in July 2009.  

The National Personnel Records Center has confirmed that the Veteran's service treatment records (STRs) and Surgeon General Office (SGO) records were lost by fire and accordingly are unavailable.  The RO determined that all procedures to secure service records had been followed, and all means to obtain records had been exhausted, so that further efforts would be futile.  

In a January 2010 statement, the Veteran informed that when he served in the Tennessee Air National Guard from 1965 to 1966 and from 1974 to 1995, his job was in supply, which was a desk job with no pressure on his knees, and so he never went on sick call during that time with the Tennessee Air National Guard.  The Veteran's National Guard medical records file is reasonably consistent with this assertion.  He further informed that when required to do the three-mile walk with the Tennessee Air National Guard, he pre-treated his knees "with Ben-Gay and knee braces," and he "never complained that he could not do [his] duty." He added that he has had bilateral knee pain for over 55 years, and that he would not have been able to serve in the Airborne or Infantry National Guard due to his knees.  Additionally, he explained that he only recently applied for benefits at the urging of family and a fellow Veteran, and only learned of the availability of claimed disability benefits upon reading VA articles in the American Legion Magazine.  

In a July 2009 letter, the Veteran's sister stated that the Veteran, "has had problems with his knees since he hurt them while in the Army Paratroopers." She added, "This has continued since 1957 when he was discharged."

In an August 2009 statement, the Veteran's daughter reported that she was then 30 years old and that "for as long as I can remember my father has had debilitating knee pain and discomfort." She related having walks with him as a child cut short due to his knee pain.  

Also of record is a statement by a fellow soldier, dated in August 2009, indicating that he recalled that in jump school in service on one jump the Veteran hit the ground on his knees, and he thereafter "complained of pain for several days to us." The fellow soldier added that the Veteran did not go to sick call out of a fear of being kicked out of special forces.  

The Veteran also provided a July 2009 statement by his current wife, indicating that she has known him since May 1998, and for this entire time he has had knee difficulties.  She described these difficulties in some detail, including their increasing severity.  

Statements in 2009 of private medical treatment by W.P.B., M.D., inform of the presence of significant disability in each knee, but afford no opinion as to etiology of the Veteran's knee disabilities.  A May 2008 statement merely notes the Veteran's assertion of progressive knee symptoms for over 50 years following parachute jumping in service.  

The Veteran was afforded a VA joints examination for compensation purposes in December 2009, and this examiner noted the Veteran's self-reported history of bilateral knee injury in a training parachute jump in service, and of persistent knee difficulties with pain since that time.  The examiner did note that there were no records from the Veteran's period of service.  Unfortunately, the examiner provided no indication that he either noted or considered lay evidence of record, including the fellow soldier's statement and statements of the Veteran's brother and sister, in support of knee injuries in service.  Accordingly, the Board finds inadequate the examiner's conclusion that he could not address the question of service-related etiology of current knee disabilities "without resorting to mere speculation." If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012).  The inadequacy of this examination, for failure to consider pertinent lay evidence, necessitates remand for an additional examination.  Barr.  The Board believes that an additional VA examination by a different examiner is in order rather than merely an addendum opinion, in order to avoid the possibility of pre-judgment on the part of the examiner.
 
In his July 2009 claim for service connection for knee disabilities, the Veteran informed that his treatment records were at the VA Medical Center (VAMC) in Gainesville, Florida.  It does not appear that the RO made efforts to obtain records of treatment from that facility, and this must be done upon remand.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for service connection for psychiatric disability, other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records pertaining to the Veteran's treatment at the VAMC in Gainesville, Florida.

3.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee disorders present during the period of the claims.  This examination should be conducted by an examiner other than the one who conducted the VA examination addressing the Veteran's knees in December 2009.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each knee disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  Also after completing remand instructions 1 through 3, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  This examination should be conducted by an examiner other than the one who conducted the VA examination addressing the Veteran's PTSD in May 2011.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_____________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


